UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LEVELT FRANCOIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-88-51-A)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Levelt Francois, Appellant Pro Se. Robert Clifford Chesnut, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to set aside his sentence. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United
States v. Francois, No. CR-88-51-A (E.D. Va. Jan. 4, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2